November 5, 2019. a steht ED
. ) “CERK'S OFFICE
US Dy TRICT COURT EDNY

% OV 06 2019 *

Honorable Joan M. Azrack. LONS i
ONC ISLAND OFFICE

United States District Judge
United States District Court
Eastern District of New York
100 Federal Plaza
Central Islip
New York, 11722.
RECEIVED
NOV O¢ 7it8
Re: S. W. et al v. Garden City Union Free School District et al.
EDNY PRG Sé OFFICE

Docket No: 18 CV 1890 ( JMA) (ARL)

 

Dear Judge Azrack,

We respectfully seek the courts permission to request a change of counsel to pro se.

The reason is that we were surprised to learn that a large retainer paid to our attorney had run

out, used only for negotiations with plaintiffs counsel, and without result.

We have already invested significant sums of money on this case in effort to obtain justice for
our son, to get false unverified allegations removed from his permanent record, for which he

served 3 months suspension, and lost most of his 8th grade.
Hence we are switching to pro se again and have asked legal organizations and a law school,

who focus on wrongful convictions, to help us amend complaint

We had also asked our attorney to request adjournment of the scheduled Oct ? appearance so we
could engage in settlement discussions with plaintiff and make a personal appeal to BOE to

settle. Our understanding is that the plaintiff declined these requests.

We also, have again requested to appear before the Board of Education this month, November, to
attempt to get the unverified "charges" removed from our son's education records. The plaintiff

told our attorney recently that they don't even know the source of these "charges", they have been

fighting so hard to retain, for so many years.

We feel, the best resolution, where we left off with Judge Bianco, was when he who had asked
the plaintiff's attorney to explain why they kept denying us an inexpensive, internal FERPA

hearing to review the "charges".

Then Judge Bianco was promoted and plaintiffs counsel did not have to respond on the next

scheduled call.

We asking again for the plaintiff to hold a FERPA hearing, to save court's time and legal fees.

These are all the efforts we are proposing to avoid litigation.
If not we plan to amend complaint, but as noted we have spent a huge amount of money and four
years, to get these unverified, damaging charges removed from our son's record. it remains

perplexing why the plaintiff will not hold an inexpensive FERPA hearing to review them.

Thank you for your time,

Colleen and Stephen Wende

Copies via email: Amy Marrion, Lewis Silverman
